 1   Michelle J. Shvarts (SBN 235300)
 2   DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 302
 3
     Encino, CA 91316
 4   TEL: (800) 935-3170
 5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
 6   Attorneys for Plaintiff, Tamika Crumwell
 7

 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     TAMIKA CRUMWELL,                      )
11         Plaintiff,                      ) Case No.: 5:18-cv-00168-MRW
12                                         )
           vs.                             ) ORDER FOR AWARD OF EAJA
13
                                           ) FEES
14   NANCY A. BERRYHILL,                   )
15
     Acting Commissioner Of Social         )
     Security,                             )
16             Defendant.                  )
17

18

19

20

21

22

23

24

25

26

27

28
 1   Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 2
           IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
 3
     (“EAJA”) are awarded in the amount of THREE THOUSAND FOUR
 4
     HUNDRED AND SEVEN DOLLARS ($3,407.00) as authorized by 28 U.S.C. §
 5
     2412(d), and subject to the terms and conditions of the Stipulation.
 6

 7
     DATED: _____________________
              -XQH  
 8
                                                _____________________________
 9
                                                  HON. MICHAEL R. WILNER
10                                                United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
